Appeals from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered January 11, 2016. The order, insofar as appealed from, denied the motion of defendant Southeast Service Corporation, also known as SSC Service Solutions, for summary judgment dismissing the complaint against it, and denied that part of the motion of defendants *1338Shoppingtown Mall, LLC, Macerich Management Company, Macerich Property Management Company, LLC, and Macerich Niagara LLC seeking summary judgment dismissing the complaint against defendants Shoppingtown Mall, LLC and Macerich Management Company.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Present — Whalen, P.J., Smith, Peradotto, DeJoseph and Curran, JJ.